Citation Nr: 1038963	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's current low back disorder is related to his active 
military service.  


CONCLUSION OF LAW

A low back disorder was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the statutory and regulatory notice and 
development requirements have been satisfied in the present case, 
the law does not preclude the Board from adjudicating the issue 
involving the Veteran's claim for service connection for a low 
back disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  This is so because the Board is taking action 
favorable to the Veteran by granting service connection for the 
disorder at issue.  As such, this decision poses no risk of 


prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The report of the Veteran's enlistment examination does not 
reflect any back complaints, pertinent abnormal clinical 
findings, or a diagnosis of any back disorder.  The service 
treatment records show that the Veteran was treated for 
complaints of back pain over a one-month period from September to 
October 1943.  The diagnoses were sacroiliac strain and 
lumbosacral strain.  An examiner in October 1943 indicated that 
there was no evidence of neurological disease.  An x-ray in 
October 1943 was negative.  The report of examination at the time 
of the Veteran's separation from service does not reflect any 
back complaints, pertinent abnormal clinical findings, or 
diagnosis of a back disorder.  

The post-service medical records contain a statement from a 
private chiropractor in March 1981 that the Veteran had been 
treated seven years previously for lumbosacral strain.  Another 
private chiropractor wrote in March 1981 that the Veteran had a 
long history of back trouble, sustained a job injury in May 1978; 
that examiner treated him for back pain several times in 1978 and 
again from November 1979 to January 1980, when the Veteran had a 
"serious relapse."  A private chiropractor in June 1981 
diagnosed arthritis of the spine and sciatic neuritis.  

In July 1997, a private orthopedic physician evaluated the 
Veteran for complaints of bilateral buttock and leg pain.  The 
examiner indicated that the Veteran did not remember hurting his 
back, but he stated that he had back pain on and off for many 
years.  X-rays showed spondylolisthesis, severe osteoarthritis, 
and degenerative 


discs 4 and 5.  The examiner diagnosed spinal stenosis with 
bilateral sciatica.  That physician again saw the Veteran in July 
and August 1998, May and June 2001, and July 2004, at which times 
the Veteran returned with recurring and increasing symptoms. 

A VA clinic record dated in March 2003 lists a diagnosis of 
sciatica, and an April 2004 record notes a diagnosis of recurrent 
backache.  Neither of these reports reflect any symptoms or 
pertinent clinical findings.  

A private physician wrote in July 2004 that the Veteran was seen 
for "a back injury which may be related to an injury he had in 
1944."  Another private chiropractor wrote in October 2004 that 
the Veteran was treated for chronic back problems in that office 
from 1991 to 1994.  An x-ray showed advanced deterioration that 
indicated an older injury.  The examiner opined that the 
Veteran's back condition "was a result of activities as stated 
by the patient during his military service."  

A private examiner wrote in December 2006 that a magnetic 
resonance imaging scan (MRI) of the lumbar spine in November 2006 
showed multilevel disc desiccation and bulging, facet 
arthropathy, which resulted in neuroforaminal stenosis from L2-L3 
through the lumbosacral junction.  Significant central stenosis 
at L3-L4 and L4-L5 and spondylolisthesis at L4-L5 was also shown.  
The examiner indicated that the lumbar spine instability and 
spondylolisthesis "[m]ay be related to previous military related 
lumbar injury."  

A VA examination was conducted in August 2009 reported the 
findings noted in service, without other evidence regarding the 
back until July 1997.  The examiner discussed the Veteran's 
complaints and the noted clinical findings since 1997 in detail.  
The examiner reported that the findings were discussed with the 
Chief of Orthopedics, and stated that they were unable to make 
any determination with regard to service connection without 
resort to speculation, "given that the injury occurred in 1944 
and there was no nexus between then and 1997."  The examiner 
stated that the radiological findings were "considered age 
related."  As the August 2009 VA examiner was unable to provide 
a medical opinion as to any nexus 


between the Veteran's current back disorder and service without 
resort to speculation, this examination report is given limited 
probative weight.  This finding is supported by the VA examiner's 
failure to consider the medical evidence which shows that the 
Veteran was treated for a back disorder in the 1970's and 1980's.  

Although there is a gap of approximately 30 years between the 
Veteran's treatment for back complaints during service and the 
documented chiropractic treatment he received in the 1970's, the 
Veteran's statements constitute competent evidence that he 
experienced recurrent back symptoms during those intervening 
years and are probative to the issue at hand.  

Two examiners have stated that the Veteran's current back 
disorder "may" be related to an injury in service.  These 
conclusions are too speculative to establish such a relationship.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder "may or 
may not" be related, is too speculative to establish a nexus).  
Accordingly, these opinions are given limited probative weight.  

However, one examiner indicated that the back condition "was a 
result of activities as stated by the patient during his military 
service."  Although, the record does not show that this examiner 
had an opportunity to review the Veteran's service treatment 
records or other post-service treatment records, the examiner 
based the opinion, in part, on competent historical information 
provided by the Veteran.  Accordingly, the opinion is probative 
to the issue at hand.  

After weighing the evidence of record, and affording the Veteran 
the benefit of the doubt, the Board finds that the evidence shows 
that he was treated for a low back disorder during service, that 
he continued to experience recurring problems related to his low 
back after service, and his current low back disorder is related 
to his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2010).  Therefore, service connection for a low back 
disorder is warranted.  




ORDER

Service connection for a low back disorder is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


